     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 1 of 31



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
CHRISTOPHER AARON WOFSE and        )
the ESTATE OF LEONARD WOFSE,       )
                                   )
               Plaintiffs,         )
                                   )
v.                                 )              CIVIL ACTION
                                   )              NO. 19-12396-WGY
MICHAEL HORN, TRACY HORN, and      )
JOHN/JANE DOES 1-10,               )
                                   )
               Defendants.         )
___________________________________)


YOUNG, D.J.                                         March 2, 2021

                         MEMORANDUM & ORDER

I.   INTRODUCTION

     This case involves anonymous cyberattacks.        It has one

significant weakness -- a matter of proof.       The problem lies not

in what happened but who did it.

     Contending that his neighbors, Michael and Tracy Horn

(collectively, the “Horns”), perpetrated a series of

cyberattacks, Christopher Wofse maintains the present action on

his own behalf and representing the estate of his father,

Leonard Wofse (collectively, the “Wofses”), alleging ten counts:

defamation (count I as to Christopher Wofse), commercial

disparagement (count II as to Christopher Wofse), interference

with advantageous relationship (count III as to Christopher



                                  [1]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 2 of 31



Wofse), intentional infliction of emotional distress (count IV

as to Christopher Wofse and count V as to the estate of Leonard

Wofse), negligent infliction of emotional distress (count VI as

to Christopher Wofse and count VII as to the estate of Leonard

Wofse), invasion of privacy (count VIII), wrongful death of

Leonard Wofse (count IX), and violation of the Computer Fraud

and Abuse Act (count X).    See generally Pls.’ Mot. Am. Compl.,

Ex. 1, Second Am. Compl. & Jury Demand, ECF No. 14-1.

    A.   Undisputed Facts

    Christopher Wofse, the founder of an online precious metals

market analysis business, lives in Lexington, Massachusetts.

Decl. Seth B. Orkand (“Orkand Decl.”), Ex. K, iGold Advisor, ECF

No. 11-11; Pls.’ Opp’n Mot. Dismiss, Ex. 1, Aff. Christopher

Wofse ¶ 1, ECF No. 18-1.    He was the subject of a New York Times

Magazine article on drone warfare in 2018.       See generally Orkand

Decl., Ex. J, The Wounds of the Drone Warrior, ECF No. 11-10.

He lived with his father, Leonard Wofse, until his father passed

away in August 2019.   State Ct. R. 152, 366 ¶ 1, ECF No. 7.

    The Horns also live in Lexington, Massachusetts.          Pls.’

Suppl. Resp. Defs.’ Mot. Summ. J. (“Pls.’ Suppl. Resp.”), Ex. 1,

Dep. Michael Horn (“Michael Horn Dep.”) 9, ECF No. 37-1; id. Ex.

2, Dep. Tracy Horn (“Tracy Horn Dep.”) 9, ECF No. 37-1.         A self-

proclaimed expert on “disruptive innovation,” Michael Horn

obtained his bachelor’s degree at Yale University and his master


                                  [2]
      Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 3 of 31



of business administration at Harvard Business School.          Michael

Horn Dep. 23, 28, 51-52.     Michael Horn researches “disruptive

innovations in education.”     Id. 53.    Tracy Horn, Michael Horn’s

wife, obtained a bachelor’s degree in engineering at Dartmouth

College, studied cooking at Le Cordon Bleu, and completed a two-

day course at The Pennsylvania State University.         Tracy Horn

Dep. 21, 23; Defs.’ Suppl. Reply Pls.’ Suppl. Resp. Mot. Summ.

J. (“Defs.’ Suppl. Reply”), Ex. 1, Aff. Tracy K. Horn ¶ 4, ECF

No. 38-1.    She is experienced in online business operations, and

she has hosted a podcast on “disruptive innovation.”         Tracy Horn

Dep. 25-47.   The Horns have two young daughters.        Id. 7.

      The Horns interacted with the Wofses’ two dogs at least

twice.    The first instance occurred in May 2016, when the

Wofses’ off-leash dogs approached the Horns and their daughters

in a park and “started circling around [them].”         Michael Horn

Dep. 74.    In response, the Horns called out for the dogs’ owner,

whom they learned later was Leonard Wofse.        Tracy Horn Dep. 65-

66.   Tracy Horn reported this encounter to the Town of

Lexington.    Id. 67; see generally Pls.’ Suppl. Resp., Ex. 3,

Email from Tracy Horn, ECF No. 37-1.       The second instance

occurred approximately one year later, in May 2017, when the

Wofses’ dogs approached the Horns and one of their daughters in

a park.    Michael Horn Dep. 82; Tracy Horn Dep. 73-74.        Michael

Horn called out for the dogs’ owner, and he and Leonard Wofse


                                   [3]
        Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 4 of 31



then “argued about whether they should be on or off leash.”

Michael Horn Dep. 82.       Michael Horn “made a fist” during this

argument and “alleged that one of the dogs bit his daughter a

year earlier, in May 2016.”       State Ct. R. 366 ¶¶ 5-6.         Tracy

Horn called the Lexington police about this encounter.             Tracy

Horn Dep. 74; see State Ct. R. 123.

    Approximately one month later, in June 2017, a series of

anonymous cyberattacks against the Wofses began.           These

cyberattacks “increase[d] in intensity dramatically” after

Christopher Wofse “returned to Lexington after a long absence”

and saw Michael Horn in December 2018.         Pls.’ Opp’n Mot.

Dismiss, Ex. 1, Aff. Christopher Wofse ¶¶ 4-6.          “Following the

serving of summons against Michael and Tracy Horn, the attacks

abated . . . .”      Id. Ex. 29, Aff. Christopher Wofse ¶ 6, ECF No.

37-2.    In June 2020, under the name “Lendead Mashwoof,” the

cyberattackers registered the email address

“lawsootloser@gmail.com” to Christopher Wofse’s “Global Markets

Intel Launch” list.      Id. Ex. 16, ECF No. 37-2.      The Horns deny

any involvement with the cyberattacks.         Defs.’ Suppl. Reply, Ex.

1, Aff. Tracy K. Horn ¶ 2; id. Ex. 2, Aff. Michael Horn ¶ 2, ECF

No. 38-2.

    The cyberattacks took three forms: unsolicited or anonymous

communications with the Wofses, anonymous emails sent to




                                     [4]
         Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 5 of 31



Christopher Wofse’s business associates and clients, and

unauthorized attempts to access the Wofses’ private information.

     First, from 2017 to 2019, the Wofses received a multitude

of unsolicited or anonymous messages.          Pls.’ Suppl. Resp., Exs.

13-14, ECF No. 37-2.       Several of the unsolicited communications

concerned out-of-state rental properties, funeral and pet

funeral services, and burial insurance services.            Id.   Leonard

Wofse also received anonymous text messages which stated in

part, “If [Christopher Wofse] suffers from PTSD there’s

legislature Section 12 that can help,”1 id. Ex. 22, ECF No. 37-2

(cleaned up), and “feeling a bit Machiavellian today,” id. Ex.

25, ECF No. 37-2.       Michael Horn had tweeted a Machiavelli

quotation four days before Leonard Wofse received the text

message mentioning Machiavelli.         Id. Ex. 24, ECF No. 37-2.         Many

of the anonymous messages also contained threats and insults,

see, e.g., Pls.’ Suppl. Resp., Ex. 6, ECF No. 37-1; id. Ex. 7,

Ex. 10, Exs. 19-22, Ex. 25, ECF No. 37-2, one of which demanded

that the Wofses leave the neighborhood because “[p]roperty

values decline thanks to scumbags like [them],” Pls.’ Suppl.

Resp., Ex. 6 (“Take your grimy offspring and the rest of your




     1 Massachusetts General Laws chapter 123, section 12
provides for the “[e]mergency restraint and hospitalization of
persons posing risk of serious harm by reason of mental
illness.”


                                      [5]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 6 of 31



filthy zoo and LEAVE.” (cleaned up)), and another which stated

in part, “disruption leads to learning,” id. Ex. 10.

    Second, during the same period, several of Christopher

Wofse’s business associates and clients received anonymous

emails accusing Christopher Wofse of using a “false name” --

Christopher Aaron, his first and middle names -- on his YouTube

page and business website to evade taxes, conceal a past

bankruptcy, and hide an illicit drug problem.       Id. Ex. 12, Ex.

23, Ex. 26, Ex. 28, ECF No. 37-2.       Several of these emails also

claimed that Christopher Wofse had fabricated his professional

experiences, military service, and other biographical

information.   Id. Ex. 28.   One such email stated, “We are all

well connected in our community as most of us attended Yale,

Harvard, Princeton, Brown, Penn State etc.”       Id. Ex. 23.    In

October 2017, the author of the New York Times Magazine article

about Christopher Wofse received an anonymous email accusing

Christopher Wofse of being “anti-government,” failing to pay his

dog licenses, failing to neuter and vaccinate his dogs, owning

dogs with rabies, and allowing his dogs to spread “[f]eces all

around.”   Id. Ex. 5, ECF No. 37-1.

    Finally, throughout this time the cyberattackers attempted

to access the Wofses’ private information without authorization.

For example, the cyberattackers appear to have submitted a

request to “recover” a Google account in Christopher Wofse’s


                                  [6]
         Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 7 of 31



name, Pls.’ Suppl. Resp., Ex. 9, ECF No. 37-2,2 and to

“authenticate” Christopher Wofse’s Amazon password, id. Ex. 11,

ECF No. 37-2.      Some attempts appear to have been successful: in

July 2017, Christopher Wofse received an anonymous email with

his date of birth, social security number, and driver’s license

number in the subject line, State Ct. R. 20 ¶ 31, and later that

day he received an anonymous text message criticizing his taste

in music based on a disk that he had left “face up on the

passenger side of his car parked outside his home,” id. ¶ 32.3

Christopher Wofse also received anonymous text messages gloating

that it was “too late” to “beef up security” because “[i]n’s

in,” id. 18 ¶ 26, and suggesting that his attempt to set a new

router password was futile, id. 21 ¶ 34.




     2 The record contains one email from Google written in
English and three emails from Google written in German. Pls.’
Suppl. Resp., Ex. 9, Ex. 11. Because the Wofses failed to file
a translation of the German-language emails, the Court considers
only the English-language email. See Light for Life, Inc. v.
Our Firm Found. for Koreans, Inc., No. 12-CV-38 CAR, 2015 WL
631138, at *7 (M.D. Ga. Feb. 12, 2015) (“Without an English
translation, the Court cannot consider this evidence on summary
judgment.”).

     3 Because the Wofses verified the original complaint in the
Massachusetts Superior Court, see State Ct. R. 35, the Court
treats that document “as the functional equivalent of an
affidavit to the extent that it satisfies the standards
explicated in Rule 56(e),” thus considering its admissible
factual averments but disregarding its conclusions of law, see
Sheinkopf v. Stone, 927 F.2d 1259, 1262 & n.3 (1st Cir. 1991).


                                      [7]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 8 of 31



    The Wofses endeavored to handle these multifaceted

cyberattacks, but they were met with little success.        Although

they commissioned a forensic report to identify the

cyberattackers, the report was inconclusive.       Defs.’ Suppl.

Reply, Ex. 3, Wofse Case Report 6-7, 18, ECF No. 38-3.         As a

result of the cyberattacks, Christopher Wofse’s existing

business subscribers “cancelled their contracts, and potential

subscribers did not register” for his services.        Pls.’ Suppl.

Resp., Ex. 29, Aff. Christopher Wofse ¶ 4; see id. Ex. 4, Ex. 5,

ECF No. 37-1; id. Ex. 28.     He estimates his “total business

income loss as a result of the attacks” to be $1,412,000, $9,600

of which he attributes to “a cancelled writing contract with a

business associate who was targeted by the email attacks.”            Id.

Ex. 29, Aff. Christopher Wofse ¶¶ 3, 7.

    The cyberattacks also adversely affected the Wofses’

health.     Christopher Wofse began to suffer from anxiety, panic

attacks, insomnia, and internal bleeding “as a result of the

attacks.”    Pls.’ Suppl. Resp., Ex. 30, Letter from Alexander

Angelov, M.D. 1, ECF No. 37-2.     Prior to the cyberattacks,

Leonard Wofse took .25mg of clonazepam once daily for panic

episodes, insomnia, and anxiety, and 10mg Lisinopril once daily

for hypertension.     Id.   “As a result of these attacks,” Leonard

Wofse’s prescription for clonazepam was tripled to .25mg thrice

daily, and once the attacks began to exacerbate his hypertension


                                   [8]
       Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 9 of 31



and cause him to suffer hypertensive emergencies, he often had

to increase his Lisinopril dosage above the daily 10mg baseline.

Id.    Leonard died of cancer in August 2019.       State Ct. R. 152.

       B.    Procedural History

       In February 2019, the Wofses filed a complaint against John

Does 1-10 in the Massachusetts Superior Court sitting in and for

the County of Middlesex.      Id. 15 ¶ 6.      After Leonard Wofse died

in August 2019, Christopher substituted his estate.          Id. 146-

163.   Three months later, the Wofses filed an amended complaint

to name the Horns as defendants and add count IX for the

wrongful death of Leonard Wofse.          Id. 201 ¶¶ 6-7, 231-232

¶¶ 129-135.     In response, the Horns removed the action to this

Court, Notice of Removal, ECF No. 1, and moved to dismiss for

failure to state a claim, Defs.’ Mot. Dismiss, ECF No. 9.           The

Wofses then moved for leave to file a second amended complaint,

Mot. Am. Compl., ECF No. 14, which the Court allowed, noting

that it would “adjudicate the pending motion to dismiss against

the second amended complaint,” Elec. Order, ECF No. 16 (Jan. 15,

2020).      The Wofses filed a memorandum and affidavit in

opposition to the motion to dismiss, Pls.’ Opp’n Mot. Dismiss,

ECF No. 18; id. Ex. 1, Aff. Christopher Wofse, and the Horns

moved to strike the affidavit, Defs.’ Mot. Strike Improper Aff.

Christopher Wofse Filed with Opp’n Mot. Dismiss & Related

References, ECF No. 20.      On February 20, 2020, the Court denied


                                    [9]
      Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 10 of 31



the motion to strike and informed the parties that it would

treat the pending motion to dismiss as a motion for summary

judgment.    Elec. Order, ECF No. 22 (Feb. 20, 2020).

      At a hearing on March 17, 2020, the Court allowed the

motion to dismiss as to count IX for the wrongful death of

Leonard Wofse, reiterated that after 90 days it would treat the

motion to dismiss the remaining counts as a motion for summary

judgment on those counts, and ordered depositions of the Horns

and Christopher Wofse.      Elec. Clerk’s Notes, ECF No. 27 (Mar.

17, 2020); Tr. Teleconference 6, 17-18, ECF No. 31.          The parties

later filed supplemental briefing.        See generally Pls.’ Suppl.

Resp.; Defs.’ Suppl. Reply.

II.   ANALYSIS

      A.    Summary Judgment Standard

      Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”      Fed. R. Civ. P. 56(a).      The

moving party initially bears the burden of demonstrating that

“the nonmoving party has failed to make a sufficient showing on

an essential element of her case with respect to which she has

the burden of proof.”      Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986).      If the movant does so, then the nonmovant must set

forth specific facts sufficient to establish a genuine issue for

trial.     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475


                                   [10]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 11 of 31



U.S. 574, 586–87 (1986).    In reviewing the evidence, the Court

must “draw all reasonable inferences in favor of the nonmoving

party, and it may not make credibility determinations or weigh

the evidence.”    Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 150 (2000) (citations omitted).       “[I]f the evidence is

such that a reasonable jury could return a verdict for the

nonmoving party,” a court cannot grant a motion for summary

judgment.   Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986).

    B.      Identity of Cyberattackers

    The central legal issue before the Court is whether the

Wofses, as the nonmoving party, have adduced sufficient evidence

which, if believed by the jury, would entitle them to judgment.

See Fed. R. Civ. P. 56(c).     It is true that the Wofses’ case

lacks direct evidence establishing the identity of the

cyberattackers.    Nevertheless, the Court rules that there is

sufficient circumstantial evidence from which a reasonable jury

could infer that the Horns are responsible for the cyberattacks.

As the Supreme Court explained nearly seventy years ago, long

before anyone could have imagined anonymous cyberattacks,

    Circumstantial evidence in this respect is intrinsically no
    different from testimonial evidence. Admittedly,
    circumstantial evidence may in some cases point to a wholly
    incorrect result. Yet this is equally true of testimonial
    evidence. In both instances, a jury is asked to weigh the
    chances that the evidence correctly points to guilt against
    the possibility of inaccuracy or ambiguous inference. In
    both, the jury must use its experience with people and
    events in weighing the probabilities.


                                  [11]
        Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 12 of 31




Holland v. United States, 348 U.S. 121, 140 (1954).

    First, the incidence of cyberattacks roughly tracked

developments in the relationship between the Wofses and the

Horns.     The cyberattacks began in June 2017, approximately one

month after the second time the Horns encountered the Wofses’

dogs in a park.      See Michael Horn Dep. 82; Tracy Horn Dep. 73-

74; Pls.’ Suppl. Resp., Ex. 22.         The cyberattacks later

“increase[d] in intensity dramatically” after Christopher Wofse

“returned to Lexington after a long absence” and saw Michael

Horn.     Pls.’ Opp’n Mot. Dismiss, Ex. 1, Aff. Christopher Wofse

¶¶ 4-6.     “Following the serving of summons against Michael and

Tracy Horn, the attacks abated . . . .”          Id. Ex. 29, Aff.

Christopher Wofse ¶ 6.       In June 2020, well after Leonard Wofse

passed away, State Ct. R. 152, and well after the Horns were

named as defendants in this action, id. 201 ¶¶ 6-7, under the

name “Lendead Mashwoof” the cyberattackers registered the email

address “lawsootloser@gmail.com” to Christopher Wofse’s “Global

Markets Intel Launch” list, Pls.’ Suppl. Resp., Ex. 16.

    Second, the cyberattackers appear to have localized

knowledge and concerns.       The cyberattackers mentioned

“legislature Section 12,” id. Ex. 22, ostensibly referring to

the Massachusetts statute, and they expressed concern about

property values declining due to the Wofses’ presence in



                                     [12]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 13 of 31



Lexington, id. Ex. 6.    The cyberattackers also stated facts that

individuals who live near the Wofses’ home might be more likely

to know than those who do not, including that the Wofses lived

together, id. Ex. 28, and that Christopher Wofse listened to

certain music based on the disk left “face up on the passenger

side of his car parked outside his home,” State Ct. R. 20 ¶ 32.

    Finally, there are similarities between the cyberattackers’

cryptic statements and the Horns’ conduct.       Whereas the

cyberattackers once stated that “disruption leads to learning,”

Pls.’ Suppl. Resp., Ex. 10, Michael Horn -- a self-proclaimed

expert on “disruptive innovation,” Michael Horn Dep. 51-52 --

researches “disruptive innovations in education,” id. 53, and

Tracy Horn hosted a podcast on “disruptive innovation,” Tracy

Horn Dep. 40-43.   Similarly, whereas the cyberattackers once

claimed to have attended “Yale, Harvard, Princeton, Brown, Penn

State etc.,” id. Ex. 23, Michael Horn obtained his bachelor’s

degree at Yale University and his master of business

administration at Harvard Business School, Michael Horn Dep. 23,

28, and Tracy Horn completed a two-day course at The

Pennsylvania State University, Defs.’ Suppl. Reply, Ex. 1, Aff.

Tracy K. Horn ¶ 4.    Furthermore, four days after Michael Horn

tweeted a Machiavelli quotation, Pls.’ Suppl. Resp. Ex. 24,

Leonard Wofse received an anonymous text message which read in

part, “feeling a bit Machiavellian today,” id. Ex. 25.


                                  [13]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 14 of 31



     Drawing all reasonable inferences in the Wofses’ favor, the

Court concludes that summary judgment would be inappropriate on

the identification issue.     Accordingly, having ruled the

evidence sufficient to warrant a finding that the Horns were the

cyberattackers, the Court proceeds to assess the sufficiency of

the evidence underlying the Wofses’ nine remaining counts.

     C.   Count I: Defamation

     A plaintiff pursuing a defamation claim under Massachusetts

law “must establish that the defendant was at fault for the

publication of a false statement regarding the plaintiff,

capable of damaging the plaintiff’s reputation in the community,4

which either caused economic loss or is actionable without proof

of economic loss.”5   White v. Blue Cross & Blue Shield of Mass.,

Inc., 442 Mass. 64, 66 (2004).     “The level of fault required

varies between negligence (for statements concerning private

persons) and actual malice (for statements concerning public


     4 A statement is “capable of damaging the plaintiff’s
reputation in the community” when it is defamatory, i.e., when
it “tends so to harm the reputation of another as to lower him
in the estimation of the community or to deter third persons
from associating or dealing with him.” Ravnikar v.
Bogojavlensky, 438 Mass. 627, 629-30 (2003) (quotations
omitted).

     5 There are four categories of statements actionable without
proof of economic loss: “statements that constitute libel;
statements that charge the plaintiff with a crime; statements
that allege that the plaintiff has certain diseases; and
statements that may prejudice the plaintiff’s profession or
business.” Ravnikar, 438 Mass. at 630 (citations omitted).


                                  [14]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 15 of 31



officials and public figures).”      Ravnikar v. Bogojavlensky, 438

Mass. 627, 630 (2003).     Actual malice means “knowledge that [the

statement] was false or with reckless disregard of whether it

was false or not.”     New York Times Co. v. Sullivan, 376 U.S.

254, 280 (1964).    Plaintiffs who “voluntarily inject[]

[themselves] or [are] drawn into a particular public controversy

and thereby become[] a public figure for a limited range of

issues” are limited-purpose public figures required to prove

actual malice.    Gertz v. Robert Welch, Inc., 418 U.S. 323, 351

(1974).   Their “‘limited range of issues’ is identified ‘by

looking to the nature and extent of an individual’s

participation in the particular controversy giving rise to the

defamation.’”    Lluberes v. Uncommon Prods., LLC, 663 F.3d 6, 13

(1st Cir. 2011) (quoting Gertz, 418 U.S. at 352).        “The

defendants bear the burden of demonstrating that the plaintiff

is a public figure.”     Alharbi v. Theblaze, Inc., 199 F. Supp. 3d

334, 355 (D. Mass. 2016) (Saris, C.J.).

    The record is replete with vitriolic statements, some of

which the Horns contend are “simply vulgar attacks,” “statements

implying a threat or harassment,” or “statements of opinion” --

none of which “are capable of being proved true of false.”

Defs.’ Mem. Supp. Mot. Dismiss 9, ECF No. 13 (quoting Pan Am

Sys., Inc. v. Atl. Ne. Rails & Ports, Inc., 804 F.3d 59, 65 (1st

Cir. 2015)).     Other statements, the Horns argue, are true.          Id.


                                  [15]
      Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 16 of 31



10-11.   The Court declines the Horns’ invitation to deem these

statements legally inconsequential, however, proceeding instead

to highlight just a few examples sufficient to deny the Horns’

motion for summary judgment as to count I.

      The cyberattackers sent anonymous emails to Christopher

Wofse’s business associates and clients accusing him of using a

“false name” to evade taxes, conceal a past bankruptcy, and hide

an illicit drug problem.     Pls.’ Suppl. Resp., Ex. 28.       First, a

reasonable jury could find that the cyberattackers published

these statements to Christopher Wofse’s business associates and

clients, id., and that these statements were false, State Ct. R.

28-29 ¶¶ 62, 64 (declaring under penalty of perjury in verified

complaint that accusations of “deception, hiding information,

tax evasion, questionable business practices, and illegal drug

use” were “false”).     Second, a reasonable jury could find that

as part of a broader scheme to harm the Wofses, the Horns made

these statements with at least negligent disregard for their

veracity.    See Ravnikar, 438 Mass. at 630.      Third, a reasonable

jury could conclude that the statements concerned Christopher

Wofse, as they addressed him by name.        Pls.’ Suppl. Resp., Ex.

28.   Fourth, based on Christopher Wofse’s affidavit, a

reasonable jury could find that the statements were capable of

damaging his reputation.     See id. Ex. 29, Aff. Christopher Wofse

¶¶ 1-5, 7.   Finally, there is sufficient evidence from which to


                                   [16]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 17 of 31



infer that the statements either caused economic loss, id., or

fall within one of the four categories of statements actionable

without proof of economic loss, see Ravnikar, 438 Mass. at 630.

The Horns’ motion for summary judgment is DENIED as to count I.

    The Court pauses to reject the Horns’ attempt to cast

Christopher Wofse as a limited-purpose public figure based on

the New York Times Magazine article about him.        See Pendleton v.

City of Haverhill, 156 F.3d 57, 68 (1st Cir. 1998) (“[T]he

question of whether a defamation plaintiff is a public figure is

properly resolved by the court, not by the jury, regardless of

the contestability of the predicate facts.”).        Whatever the

“nature and extent” of Christopher Wofse’s voluntary

participation in a drone warfare “controversy,” the allegedly

defamatory statements here do not concern that “limited range of

issues.”   See Lluberes, 663 F.3d at 13.      Rather, the anonymous

emails sought to undermine Christopher Wofse’s professional

reputation in the estimation of the online precious metals

market analysis community, and thereby to deter current and

prospective associates and clients from dealing with him.           See

Ravnikar, 438 Mass. at 630.     Accordingly, the Horns cannot

sustain their burden of proving that Christopher Wofse was a

public figure with respect to these statements, and as a result,

Christopher Wofse need not prove that the statements were made

with actual malice.


                                  [17]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 18 of 31



    D.     Count II: Commercial Disparagement

    Under Massachusetts law, a plaintiff pursuing a commercial

disparagement claim must establish that a defendant

    (1) published a false statement to a person other than the
    plaintiff; (2) “of and concerning” the plaintiff’s products
    or services; (3) with knowledge of the statement’s falsity
    or with reckless disregard of its truth or falsity; (4)
    where pecuniary harm to the plaintiff’s interests was
    intended or foreseeable; and (5) such publication resulted
    in special damages in the form of pecuniary loss.

HipSaver, Inc. v. Kiel, 464 Mass. 517, 523 (2013).         Unlike

defamation, commercial disparagement requires the plaintiff to

prove actual malice “irrespective of whether the plaintiff is a

public or private figure.”     Id. at 529-31 & n.14.     Actual malice

“is not measured by whether a reasonably prudent man would have

published or would have investigated before publishing,” but

rather whether there is “sufficient evidence to permit the

conclusion that the defendant in fact entertained serious doubts

as to the truth of his publication.”      Id. at 530 (quotations

omitted) (quoting St. Amant v. Thompson, 390 U.S. 727, 731

(1968)).   Thus the “inquiry is a subjective one as to the

defendant’s attitude toward the truth or falsity of the

statement . . . .”    Id.   Only a “high degree of awareness of

[the] probable falsity” will suffice.       Id. (ellipsis and

quotations omitted) (quoting Garrison v. Louisiana, 379 U.S. 64,

74 (1964)).   Additionally, “special damages” means “pecuniary

loss that results directly and immediately from the effect of


                                  [18]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 19 of 31



the conduct of third persons acting in response to the alleged

disparagement, and the expense of measures reasonably necessary

to counteract the publication.”      Id. at 536 (quotations

omitted).     To establish special damages, “a plaintiff must show,

where feasible, a specific loss of sales to identifiable

customers.”    Id. at 537.

    For the reasons stated above with respect to count I, a

reasonable jury could find that the emails sent to Christopher

Wofse’s business associates and clients accusing him of using a

“false name” to evade taxes, conceal a past bankruptcy, and hide

an illicit drug problem, Pls.’ Suppl. Resp., Ex. 28, were

published, false, and “of and concerning” his online business,

see Kiel, 464 Mass. at 523.     Furthermore, there is a genuine

dispute as to whether the Horns made these statements with

actual malice.    One reasonable (but not inexorable) reading of

the record is that the series of vitriolic statements, in

combination with other cyberattacks against the Wofses, was

intended to harm Christopher Wofse’s online business.         See Pls.

Suppl. Resp., Ex. 28.     Because the Court cannot say as matter of

law that this evidence could not support such a factual finding,

it cannot grant summary judgment on the third or fourth elements

of commercial disparagement.     See Anderson, 477 U.S. at 248.

Finally, based on Christopher Wofse’s affidavit, a reasonable

jury could conclude that Christopher Wofse suffered special


                                  [19]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 20 of 31



damages.   See Pls.’ Suppl. Resp., Ex. 29, Aff. Christopher Wofse

¶¶ 4, 6 (declaring that “[e]xisting subscribers cancelled their

contracts, and potential subscribers did not register as a

result of the defamatory and disparaging messages,” leading

Christopher Wofse’s business to lose $1,412,000 in total, $9,600

of which was attributable to “a cancelled writing contract with

a business associate who was targeted by the email attacks”).

The Horns’ motion for summary judgment is DENIED as to count II.

    E.     Count III: Interference with Advantageous Relationship

    “The elements of the tort of interference with an

advantageous relationship that a plaintiff must prove are (1) a

business relationship or contemplated contract of economic

benefit; (2) the defendant’s knowledge of such relationship; (3)

the defendant’s intentional and malicious interference with it;

(4) the plaintiff’s loss of advantage directly resulting from

the defendant’s conduct.”     Comey v. Hill, 387 Mass. 11, 19

(1982) (quotations omitted).

    There is sufficient evidence from which a reasonable jury

could conclude that the Horns interfered with Christopher

Wofse’s advantageous relationship with associates and clients of

his online business.    Christopher Wofse’s affidavit explains

that he “operates a business” in which he “give[s] investment

advice” to “paying subscribers.”      Pls.’ Suppl. Resp., Ex. 29,

Aff. Christopher Wofse ¶¶ 1, 4.      One reasonable inference to


                                  [20]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 21 of 31



draw from the series of cyberattacks against the Wofses

generally and Christopher Wofse’s business specifically is that

the Horns both knew about Christopher Wofse’s advantageous

relationship with his business associates and clients and

intentionally and maliciously interfered with this relationship

by identifying and contacting his associates and clients.          See

id. Ex. 28.   Christopher Wofse further attests that “[e]xisting

subscribers cancelled their contracts, and potential subscribers

did not register as a result” of the cyberattacks.         Id. Ex. 29,

Aff. Christopher Wofse ¶ 4.     Thus “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party,”

and the Horns’ motion for summary judgment is therefore DENIED

as to count III.   See Anderson, 477 U.S. at 248.

    F.    Counts IV and V: Intentional Infliction of Emotional
          Distress

    A plaintiff pursuing a claim for intentional infliction of

emotional distress under Massachusetts law must show “(1) that

[the defendant] intended, knew, or should have known that his

conduct would cause emotional distress; (2) that the conduct was

extreme and outrageous; (3) that the conduct caused emotional

distress; and (4) that the emotional distress was severe.”

Polay v. McMahon, 468 Mass. 379, 385 (2014).        Conduct is

“extreme and outrageous only if it goes beyond all possible

bounds of decency, and is regarded as atrocious, and utterly



                                  [21]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 22 of 31



intolerable in a civilized community.”       Id. at 386 (brackets and

quotations omitted).    Although “mere insults, indignities,

threats, annoyances, petty oppressions, or other trivialities”

will not suffice, id. at 385, “neither a factfinder nor an

appellate court is obliged to balkanize the defendant’s course

of conduct, isolating its component parts and, in the bargain,

minimizing their net effect,” Sindi v. El-Moslimany, 896 F.3d 1,

21 (1st Cir. 2018) (applying Massachusetts law).        Rather, a jury

is “entitled to put as harsh a face on the actions of the

defendant as the basic facts would reasonably allow.”         Id.

(brackets and quotations omitted).       Thus “[r]epeated harassment

may compound the outrageousness of incidents which, taken

individually, might not be sufficiently extreme to warrant

liability for infliction of emotional distress.”        Id. (ellipsis

and quotations omitted).

    Here, a reasonable jury could conclude that the Horns are

liable for intentional infliction of emotional distress.         First,

the jury could conclude based on the orchestrated series of

cyberattacks that the Horns at least should have known that

their actions would cause the Wofses to suffer emotional

distress.   See Polay, 468 Mass. at 385.      Second, in putting “as

harsh a face on the actions of the [Horns] as the basic facts

would reasonably allow,” see Sindi, 896 F.3d at 21, the jury

could find that the net effect of the cyberattacks “goes beyond


                                  [22]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 23 of 31



all possible bounds of decency, and is regarded as atrocious,

and utterly intolerable in a civilized community,” see Polay,

468 Mass. at 386.   Furthermore, there is sufficient evidence to

raise a genuine dispute regarding whether the Horns’ actions

caused the Wofses to suffer severe emotional distress, including

new and worsened physical and mental ailments.        Pls.’ Suppl.

Resp., Ex. 30.   The Horns’ motion for summary judgment is DENIED

as to counts IV and V.

    G.    Counts VI and VII: Negligent Infliction of Emotional
          Distress

    To recover for negligent infliction of emotional distress

under Massachusetts law, “a plaintiff must prove the following:

(1) negligence; (2) emotional distress; (3) causation; (4)

physical harm manifested by objective symptomatology; and (5)

that a reasonable person would have suffered emotional distress

under the circumstances of the case.”       Helfman v. Ne. Univ., 485

Mass. 308, 327 (2020) (quotations omitted).       The existence of a

duty -- an essential element of negligence -- is a question of

law to be “determined by reference to existing social values and

customs and appropriate social policy.”       Williams v. Steward

Health Care Sys., LLC, 480 Mass. 286, 290 (2018).        “No better

general statement can be made than that the courts will find a

duty where, in general, reasonable persons would recognize it

and agree that it exists.”     Jupin v. Kask, 447 Mass. 141, 146



                                  [23]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 24 of 31



(2006).    “As a general principle of tort law, every actor has a

duty to exercise reasonable care to avoid physical harm to

others.”   Remy v. MacDonald, 440 Mass. 675, 677 (2004) (citing

Restatement (Second) of Torts § 302 cmt. a (Am. L. Inst. 1965)

(“In general, anyone who does an affirmative act is under a duty

to others to exercise the care of a reasonable man to protect

them against an unreasonable risk of harm to them arising out of

the act”.)).   “That duty is limited by the principle that the

risk of harm must be foreseeable to the actor.”        Harbi v. Mass.

Inst. of Tech., Civil Action No. 16-12394-FDS, 2017 WL 3841483,

at *8 (D. Mass. Sept. 1, 2017) (Saylor, J.).

    The Court rules that the Horns owed the Wofses a “general

duty to refrain from conduct that creates an unreasonable risk

of foreseeable harm.”    See id.    Viewing the record in the light

most favorable to the Wofses, there is sufficient evidence from

which to conclude that the risk of emotional distress resulting

from a prolonged series of multifaceted cyberattacks was

reasonably foreseeable.    Furthermore, the Court concludes that

genuine issues of material fact exist as to the remaining

elements of counts VI and VII.      There is evidence that the

Wofses suffered emotional distress, that the Horns’ cyberattacks

caused this distress, that the Wofses suffered “physical harm

manifested by objective symptomatology” (i.e., Christopher

Wofse’s internal bleeding and Leonard Wofse’s hypertensive


                                   [24]
      Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 25 of 31



emergencies), and that a reasonable person in the Wofses’

position would have suffered such distress.        See Pls.’ Suppl.

Resp., Ex. 30.    The Horns’ motion for summary judgment is DENIED

as to counts VI and VII.

      H.   Count VIII: Invasion of Privacy

      Massachusetts law recognizes a statutory right to privacy.

See Mass. Gen. Laws ch. 214, § 1B.        Massachusetts General Laws

chapter 214, section 1B provides, “A person shall have a right

against unreasonable, substantial or serious interference with

his privacy.    The superior court shall have jurisdiction in

equity to enforce such right and in connection therewith to

award damages.”    Id.   “To sustain a claim for invasion of

privacy, the invasion must be both unreasonable and substantial

or serious.”    Polay, 468 Mass. at 382.      Although most

“jurisprudence under that statute has involved public disclosure

of private facts . . . a plaintiff also may support a claim of

invasion of privacy by showing that a defendant has intruded

unreasonably upon the plaintiff’s ‘solitude’ or ‘seclusion.’”

Id.   The statute is framed “in broad terms so that the courts

can develop the law thereunder on a case-by-case basis, by

balancing relevant factors,” including “the location of the

intrusion, the means used, the frequency and duration of the

intrusion, and the underlying purpose behind the intrusion.”

Id. at 383 (quotations omitted).       Thus whether an intrusion is


                                   [25]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 26 of 31



“unreasonable and substantial or serious” generally presents a

question of fact.   Id.

    Here, there is evidence that the cyberattackers submitted a

request to “recover” a Google account in Christopher Wofse’s

name, Pls.’ Suppl. Resp., Ex. 9, and to “authenticate”

Christopher Wofse’s Amazon password, id. Ex. 11.        In July 2017,

Christopher Wofse received an anonymous email with his date of

birth, social security number, and driver’s license number in

the subject line, State Ct. R. 20 ¶ 31, and later that day he

received an anonymous text message criticizing his taste in

music based on a disk that he had left “face up on the passenger

side of his car parked outside his home,” id. ¶ 32.         Christopher

Wofse also received anonymous text messages gloating that it was

“too late” to “beef up security” because “[i]n’s in,” id. 18

¶ 26, and suggesting that his attempt to set a new router

password was futile, id. 21 ¶ 34.        This evidence is sufficient

to raise a genuine dispute regarding whether the Horns’ actions

were “unreasonable and substantial or serious.”        See Polay, 468

Mass. at 383.   The Horns’ motion for summary judgment is DENIED

as to count VIII.

    I.    Count X: Computer Fraud and Abuse Act

    The Computer Fraud and Abuse Act criminalizes, among other

conduct, “intentionally access[ing] a computer without

authorization . . . and thereby obtain[ing] . . . information


                                  [26]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 27 of 31



from any protected computer.”     18 U.S.C. § 1030(a)(2)(C).       “Any

computer with internet access is covered by the statute . . . .”

T.H. Glennon Co., Inc. v. Monday, CIVIL ACTION NO. 18-30120-WGY,

2020 WL 1270970, at *8 (D. Mass. Mar. 17, 2020) (quotations

omitted).    A user “accesses ‘without authorization’ when that

user has no permission to access the computer system at all.”

Id. at *9.

     When a violation of the Computer Fraud and Abuse Act

“involves 1 of the factors set forth in subclauses (I), (II),

(III), (IV), or (V) of subsection (c)(4)(A)(i),” a private right

of action exists to remedy the violation.       Id. § 1030(g).

Whereas subclause (I) applies to “damage or loss”6 “aggregating

at least $5,000 in value” and permits recovery of only “economic

damages,” id. § 1030(c)(4)(A)(i)(I), the other subclauses are

not so limited, see id. § 1030(g).       See also Hains v. Adams,

Civil No. 19-cv-504 (DJN), 2019 WL 5929259, at *8 (E.D. Va. Nov.

12, 2019) (“Unlike Subclause (I), Subclause (II) does not

contain a $5,000 threshold, nor does § 1030(g) limit the




     6 Damage” means “any impairment to the integrity or
availability of data, a program, a system, or
information . . . .” 18 U.S.C. § 1030(e)(8). “Loss” means “any
reasonable cost to any victim, including the cost of responding
to an offense, conducting a damage assessment, and restoring the
data, program, system, or information to its condition prior to
the offense and any revenue lost, cost incurred, or other
consequential damages incurred because of interruption of
service . . . .” Id. § 1030(e)(11).


                                  [27]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 28 of 31



recoverable damages to only economic damages.”).        Subclause (II)

applies to “the modification or impairment, or potential

modification or impairment, of the medical examination,

diagnosis, treatment, or care of 1 or more individuals,” id.

§ 1030(c)(4)(A)(i)(II), and subclause (III) covers “physical

injury to any person,” id. § 1030(c)(4)(A)(i)(III).         The

difference between subclauses (II) and (III) is that the former

applies when the violation modifies or impairs an individual’s

existing medical examination, diagnosis, treatment, or care, and

the latter applies when the violation causes a physical injury.

Hains, 2019 WL 5929259, at *8.

    As an initial matter, the Court rules that there is a

genuine dispute regarding whether the Horns “intentionally

access[ed] a computer without authorization . . . and thereby

obtain[ed] . . . information from any protected computer.”             See

18 U.S.C. § 1030(a)(2)(C).     The cyberattackers submitted a

request to “recover” a Google account in Christopher Wofse’s

name, Pls.’ Suppl. Resp., Ex. 9, and to “authenticate”

Christopher Wofse’s Amazon password, id. Ex. 11.        In July 2017,

Christopher Wofse received an anonymous email with his date of

birth, social security number, and driver’s license number in

the subject line, State Ct. R. 20 ¶ 31.       Christopher Wofse also

received anonymous text messages gloating that it was “too late”

to “beef up security” because “[i]n’s in,” id. 18 ¶ 26, and


                                  [28]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 29 of 31



suggesting that his attempt to set a new router password was

futile, id. 21 ¶ 34.    The cyberattackers also appear to have

obtained the email addresses of Christopher Wofse’s business

associates and clients.    See Pls.’ Suppl. Resp. Ex. 12, Ex. 23,

Ex. 26, Ex. 28.    This is sufficient evidence from which a

reasonable jury could conclude that the Horns intentionally

accessed the Wofses’ internet-connected computer without

authorization and thereby obtained information.        See 18 U.S.C.

§ 1030(a)(2)(C).

    Still, to prevail against the Horns in a civil action, this

potential violation must fall within at least one enumerated

subclause of 18 U.S.C. § 1030(c)(4)(A)(i).       See 18 U.S.C.

§ 1030(g).   At issue here are subclauses (I), (II), and (III).

    As to subclause (I), the Court does not consider

Christopher Wofse’s loss of business income to count toward the

$5,000 statutory minimum.     See Tri Cty. Tel. Ass’n v. Campbell,

Case No: 17-CV-89-F, 2019 WL 7841073, at *6 (D. Wyo. June 4,

2019) (“[C]ourts have held that loss of business opportunities

or goodwill do not constitute loss within the meaning of the

[Computer Fraud and Abuse Act].”).       Congress’s definition of

“loss,” “with its references to damage assessments, data

restoration, and interruption of service,” limited the “focus to

harms caused by computer intrusions, not general injuries

unrelated to the hacking itself.”        Andrews v. Sirius XM Radio


                                  [29]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 30 of 31



Inc., 932 F.3d 1253, 1263 (9th Cir. 2019).       See also Shirokov v.

Dunlap, Grubb & Weaver, PLLC, Civil Action No. 10-12043-GAO,

2012 WL 1065578, at *24 (D. Mass. Mar. 27, 2012) (O’Toole, J.)

(“There is nothing to suggest that the ‘loss’ or costs alleged

can be unrelated to the computer.”).      Accordingly, the Court

declines to consider “the way the information was later used”

allegedly to harm Christopher Wofse’s business in determining

whether the Wofses have adduced evidence of a predicate “loss.”

See Nexans Wires S.A. v. Sark-USA, Inc., 319 F. Supp. 2d 468,

477 (S.D.N.Y. 2004), aff’d, 166 F. App’x 559 (2d Cir. 2006).

    Of course, the Wofses might have incurred a “cost of

responding to [the] offense” when they commissioned the

ultimately unsuccessful forensic report.       See 18 U.S.C.

§ 1030(e)(11).   Even assuming that this cost is the type of

“loss” contemplated under subclause (I), however, there is no

evidence that it totaled $5,000 or more.       Seeing no basis for a

private right of action under subclause (I), the Court turns to

subclauses (II) and (III).

    As noted above, the $5,000 statutory minimum does not apply

to subclauses (II) or (III).     See Hains, 2019 WL 5929259, at *8.

The Court therefore need only determine whether the Wofses have

adduced sufficient evidence of a “modification or impairment, or

potential modification or impairment, of the medical

examination, diagnosis, treatment, or care of 1 or more


                                  [30]
     Case 1:19-cv-12396-WGY Document 46 Filed 03/02/21 Page 31 of 31



individuals,” see 18 U.S.C. § 1030(c)(4)(A)(i)(II), or of a

“physical injury to any person,” see id.

§ 1030(c)(4)(A)(i)(III).    As to subclause (II), there is

evidence that “[a]s a result of these attacks,” Leonard Wofse’s

prescription for clonazepam was tripled from .25mg once daily to

.25mg thrice daily, and that his intake of Lisinopril often

increased above his baseline dosage of 10mg.        Pls.’ Suppl.

Resp., Ex. 30.    On these facts, a reasonable jury could conclude

that the Horns’ cyberattacks modified or impaired Leonard

Wofse’s treatment or care for his panic episodes, insomnia, and

anxiety.   As to subclause (III), there is evidence that “as a

result of the attacks,” Christopher Wofse began to suffer from

anxiety, panic attacks, insomnia, and internal bleeding.           Id.

On this basis, a reasonable jury could conclude that the Horns’

cyberattacks caused Christopher Wofse to suffer a physical

injury.    The Horns’ motion for summary judgment on count X is

DENIED.

III. CONCLUSION

    For the foregoing reasons, the Court DENIES the Horns’

motion for summary judgment.



SO ORDERED.

                                             /s/ William G. Young
                                             WILLIAM G. YOUNG
                                             DISTRICT JUDGE


                                  [31]
